Citation Nr: 1236872	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1953 to September 1956. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in August 2006.  A transcript of the hearing is associated with the claims file.  

In February 2007, the Board remanded the appeal for further development.  In September 2009, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2010, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.   

In March 2011, the Board informed the Veteran that the Veterans Law Judge who presided at his hearing was no longer employed by the Board and offered the opportunity for another hearing.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.707 (2012).  The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in February 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

 

FINDINGS OF FACT

1.  The Veteran was exposed to high levels of aircraft engine noise in service. 

2.  The Veteran's tinnitus first manifested after service and was caused in part by exposure to high levels of noise in active service. 

3.  The Veteran's bilateral hearing loss first manifested after service and was caused in part by exposure to high levels of noise in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served as a U.S. Air Force medical specialist with overseas duty in France.  The Veteran contends that his hearing loss and tinnitus were caused by noise exposure in service.  At the August 2006 Board hearing, he testified that his living quarters were near a flight line where jet aircraft landed and created noise while burning off excess fuel.  While stationed in France, aircraft broke the sound barrier flying over his hut.  He testified that his tinnitus began a couple of months after service.  Also, he testified that people asked him whether he was hard of hearing beginning in the 1950s and 60s.  He recalled being diagnosed with tinnitus in 1970 or 1971 and hearing loss 4 years prior to the Board hearing.  In a February 2012 Board hearing, the Veteran stated that while in France he also served as an ambulance driver following jet aircraft while taxing and that his hearing loss and tinnitus first manifested at the same time in 1959 or 1960.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Impaired hearing is a disability for purposes of service connection when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A later edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).   

Regarding VA audiological examinations, in addition to recording objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Service treatment records are silent for any symptoms, diagnoses, or treatment for bilateral hearing loss, tinnitus, or organic ear disorders.  Hearing acuity was satisfactory on enlistment and discharge physical examinations but was measured by whisper tests.  There are no audiograms in the service records.  

Service personnel records confirm the Veteran's military occupation as a junior enlisted medical specialist.  In a January 1983 VA vocational counseling interview, the Veteran reported that he was assigned clerical duties for a Sergeant Major for three months before transfer overseas for the remaining two and one-half years of service.  Service treatment records showed that the Veteran injured his right knee in June 1955, underwent surgery in October 1955, and had limited mobility thereafter.  Although there is no record that specifically verifies the Veteran's living quarters and ambulance driver duties near a flight line, the Board concludes that the Veteran's reports of exposure to high noise levels from aircraft engines is credible as his reports are consistent with the nature and circumstances of his occupation as a junior medical specialist.  In various clinical records obtained after service, the Veteran reported working for a short time as a taxi and delivery driver and as a welder until becoming disabled in 1969 for reasons unrelated to hearing acuity.  

A VA examination in October 1956 was silent for any symptoms of tinnitus or hearing difficulties.  Although the Veteran reported in a hearing that he was tested for his hearing in 1970, no records of this testing or any other examination or treatment for tinnitus, hearing loss, or ear disorders for two decades following service separation have been recovered.  In June 1971, a VA examiner checked a box on an examination form noting no hearing loss, but there were no detailed clinical comments or tests.  

During VA hospitalization in early 1978, the Veteran complained of tinnitus in both ears and examiners noted mild sensorineural hearing loss at 4,000 and 8,000 hertz possibly caused by an old trauma.  A September 1979, a VA clinician diagnosed tinnitus, commenting that it was probably secondary to sensorineural hearing loss.  The clinician noted the Veteran's reports of a history of ringing in both ears since 1959 but stable the past 4 years.  The clinician also noted that the Veteran reported that he was slightly hard of hearing for the past 3 years, left greater than right, and that he had been exposed to noise in service from jet engines.  

A July 1980 VA treatment record for the Veteran's right knee included a history of other treatment.  The clinician noted sensorineural hearing loss and tinnitus in the left ear, the latter occurring intermittently for as long as 4-5 days at a time for the past year.  A December 1982 VA consultation record showed probable sensorineural high frequency hearing loss with secondary tinnitus with an 8 year history of left ear tinnitus.  A January 1983 VA hospitalization record referenced a specialist's consultation.  The specialist found probable sensorineural hearing loss of high tone loss with secondary tinnitus.  A February 1983 VA record indicates the Veteran suffered an infection of both ears that lasted 8 days with bilateral tinnitus.

On the January 2001 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
45
60
LEFT
10
10
10
60
65

Speech recognition was 92 percent in the right ear and 96 percent in the left ear.

Another VA audiological evaluation was conducted in February 2004.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
45
60
LEFT
10
10
10
60
65

Speech recognition was 100 percent in the right ear and 98 percent in the left ear.
Concurrent with the audiogram, a VA audiological examination was conducted in February 2004.  The Veteran reported to the examiner that he experienced tinnitus on and off during service but did not seek medical treatment.  He denied exposure to hazardous noise levels both during his time as a welder and afterwards.  After confirming the diagnosis of hearing loss and tinnitus, the examiner noted that there was no evidence of pure tone audiometry in the Veteran's claims folder to refute or support service connection.  He concluded that if the Veteran's reports of noise exposure were true, then the noise exposure in service was at least as likely as not a contributing factor to the current hearing loss and tinnitus.

In February 2007, the Board remanded the appeal in part to attempt to obtain records of VA care in the 1970s and 1980s as had been identified by the Veteran in his August 2006 hearing.  All recoverable records were obtained and discussed above.  Therefore, the Board concludes that there has been substantial compliance with the remand instructions.  

In September 2009, the Board denied service connection for bilateral hearing loss and tinnitus because there was no evidence of symptoms in service or for an extended time after service until 1978.  The Board also concluded that the Veteran was likely exposed to high levels of noise after service while working as an industrial welder and assigned less probative weight to the opinion of the VA examiner in 2004 because of the absence of symptoms for two decades. 

In July 2010, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  In the Motion, the parties concluded that the Board failed to address the Veteran's lay evidence that his hearing loss and tinnitus began in service.  The parties inaccurately stated that medical evidence was of record to show the onset of symptoms "maybe since 1959."   

Additional VA outpatient treatment records and the results of a February 20122 comprehensive VA examination for the need for aid and attendance have been obtained and associated with the claims file.  These records are silent for any symptoms, diagnoses, or treatment for tinnitus or hearing loss. 

The Veteran appeared at a second Board hearing in February 2012 in which he restated the nature of his duties, service experiences, and the dates of onset of symptoms.  The Board acknowledges that it did not fully address the Veteran's lay evidence in its September 2009 decision but concludes that the assertions of the parties to the Joint Motion were inaccurate.  The parties cited a single lay statement recorded by an examiner and ignored many other contradictory statements made by the Veteran to the Board and to many other clinicians.   In the February 2004 VA examination, the audiologist noted that the Veteran's reports of the onset of hearing loss and tinnitus during the one year period of service as a medic near a flight line.  However, at his February 2012 hearing and on many other occasions, the Veteran asserted that his symptoms first manifested after service, most often reporting the onset in 1959.  Moreover, there is no medical evidence of record of any reported symptoms or treatment prior to 1978.  Any treatment records indicating otherwise were recitations of the Veteran's lay reports by clinicians.  

Following the February 2012 Board hearing, the Veteran submitted the results of a private audiometric examination performed in March 2012 with a waiver of consideration of the evidence by the RO.  An ear, nose, and throat physician noted the Veteran's reports of noise exposure to jet aircraft engines and reports of the onset of tinnitus and hearing loss the year after he left active service.  The Veteran reported the same post service occupations and that he started welding in 1959 and started using hearing protection during that work starting in 1960.  The physician noted no current or history of organic ear deficits.   Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
55
70
LEFT
30
25
20
62
78

Speech recognition was 95 percent in the right ear and 90 percent in the left ear.  The physician diagnosed subjective tinnitus and bilateral sensory hearing loss and concluded without explanation that the disorders were caused by noise exposure in service.  

The Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  

Audiometric testing in 2001, 2004, and 2012 showed puretone thresholds greater than 40 decibels at 3000 and 4000 Hz bilaterally on all examinations.   Therefore, the Board concludes that the Veteran has a loss of hearing acuity that meets the VA criteria for a disability.  The Veteran consistently reported his sensation of tinnitus after service since the late 1950s.  The Veteran's lay evidence is competent and credible as the symptoms are subjective, consistently reported, and were accepted as the basis for diagnosis by several clinicians including the VA examiner in 2004 and the private physician in 2012.  

Further, the Board concluded that the Veteran's reports of noise exposure from aircraft engines are credible as they are consistent with the nature and circumstances of his military occupation, notwithstanding the absence of any specific evidence to verify that he actually performed duties as an ambulance driver or lived near a flight line.  

The Board acknowledges that the VA examiner in 2004 and the private physician in 2012 both concluded that the hearing loss and tinnitus were related to noise exposure many decades earlier, assuming the Veteran's reported exposure actually occurred.  Any medical opinion, including one that states no conclusion can be reached without resorting to speculation, must be "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Here, neither examiner provided an explanation why the disorders can manifest well after noise exposure and be caused by that exposure.  

The Board obtained and reviewed a 2005 study by the Institute of Medicine of the National Academies (IOM) entitled Noise and Military Service.  The research committee stated that there is insufficient evidence from longitudinal studies in animals or humans to determine whether permanent noise-induced hearing loss can develop later in life after the cessation in noise exposure.  However, the committee commented that based on anatomical and physiological data available on the recovery process after noise exposure, it is unlikely that delayed effects occur.  Institute of Medicine of the National Academies, Noise and Military Service, 9, (2005).  Further, the committee observed that an individual's awareness of the effects of noise on hearing may be delayed considerably after the exposure.  Young adults may not notice a slight degradation at the time of exposure or at separation from service.  A slight degradation of 20 to 30 decibels may not cause perceptible difficulty with communications until additional loss due to post-service activities or aging accumulates to make the individual more aware of the effects.  Id. at 155.

The audiometric evaluations and medical opinions of record are deficient because the examiners did not provide an explanation for a delayed-onset theory of causation.  Nevertheless, the examiners did provide credible medical evidence that the Veteran's disorders were the type that can be caused by noise exposure.  The Board resolves all doubt in favor of the Veteran and concludes that service connection is warranted.  There is general but relevant medical research to suggest that a patient may incur hearing loss and tinnitus caused by noise exposure with symptoms that do not immediately rise to a level of recognition or require medical care or assistive devices at the time.  The disorders may then progress with age or additional exposure to a level causing the patient to seek medical evaluation and care.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for tinnitus is granted, subject to the legal criteria governing the payment of monetary benefits.

Service connection for bilateral hearing loss is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


